DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 5/14/2019 and 5/17/2020 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “the first tube” and “the second tube,” recited in claim 31, lack sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 12-15 and 31-33 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kurotobi et al. (US 2018/0037294 A1).  With respect to claim 1, Kurotobi et al. discloses an actuation device for a human powered vehicle (10) comprising: a base member (14B); a movable member (72) movably provided on the base member; and an actuator (76)(74) configured to be actuated by stimulation including at least one of electric stimulation and heat stimulation (see paragraph [0113]) so as to move the movable member (72) relative to the base member in a first direction by pulling the movable member.  With respect to claim 3, the actuator is configured to be actuated by the stimulation so as to move the movable member relative to the base member in a second direction different from the first direction (see paragraphs [0104]).  With respect to claim 4, the second direction (releasing of a “pull” force) is opposite the first direction (pull force).  With respect to claim 7, the actuator comprises an actuation wire (76) configured to vary a total length of the actuation wire to pull the movable member in accordance with a change in the stimulation.  With respect to claim 8, the actuation wire is configured to decrease the total length of the actuation wire to pull the movable member (see paragraph [0113]) in accordance with an increase in the stimulation (change of switch position), and the actuation wire is configured to increase the total length (see paragraph [0113]) of the actuation wire to release pulling force from the actuation wire in accordance with a decrease in the stimulation (change of switch position).  With respect to claim 10, an adjustment structure (54a) is configured to adjust a tension of the actuation wire (76).   With respect to claim 13, a positioning structure (70) configured to maintain a position of the movable member.  With respect to claim 14, the actuation wire is configured to pull the movable member from a first initial position to a first actuated position, and the positing structure (70) is configured to position the movable member relative to the base member in the first actuated position after the actuation wire pulls the moveable member from the first initial position to the first actuated position.  With respect to claim 31, a telescopic apparatus comprising the actuation device according to claim 1, wherein a first tube (56) is configured to be coupled to the base member (14B) and a second tube (58) is telescopically and movably coupled to the first tube.  With respect to claim 32, the telescopic structure includes a hydraulic structure (see Figure 8 and paragraph [0122]) wherein the movable member, in this interpretation is element (78), is movable relative to the hydraulic structure to operate a valve 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2018/0037294 A1) in view of Butera et al. (WO 03/003137A1).  As disclosed above, Kurotobi et al. reveals all claimed elements with the exception of a shape-memory alloy configured to deform to pull the movable member.  Butera teaches an actuator device with a flexible cable that incorporates a shape member element or alloy.  It would have been obvious to use this system in place of typical cable disclosed by Kurotobi since such a system is designed to operation in both a mechanical operation and an electrical operation, thereby allowing the system to be operated in absence of electricity.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2018/0037294 A1) in view of Gilbert (AU-B-10353/92).  Gilbert teaches an actuator device with a flexible cable that incorporates a nylon fiber material.  It would have been obvious to use the material taught by Gilbert given that such a material can be selected based on the need of the Bowden cable actuation system and is demonstrated by Gilbert to be a strong and applicable material in a Bowden cable environment.

Allowable Subject Matter
Claims 9, 11, 14-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shirai (US 2017/0341692) (note electric actuation); Hurley (4294133); and Fu (CN 212679569) (note the nylon fiber). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636